Citation Nr: 0510708	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1979.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).


REMAND

On his September 2004 substantive appeal, the veteran 
requested a hearing before a Member of the Board sitting in 
Washington, DC.  The requested hearing was scheduled for 
April 2005.  However, in March 2005, the Board received a 
statement from the veteran requesting that he be scheduled 
for a "regional hearing in Philadelphia" or a 
"videoconference hearing in Lebanon."  

It is unclear from the veteran's statement if he is seeking a 
hearing at the RO before RO personnel, a hearing before a 
Member of the Board (either through videoconferencing or at 
the RO), or both a hearing before RO and Board personnel.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

The RO should obtain clarification from 
the veteran concerning his desires for a 
hearing or hearings and then schedule the 
desired hearing(s).  

Thereafter, the case should be returned to the Board in 
accordance with the usual appellate procedures.  No action is 
required of the appellant until he is otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




